UNITED STATE DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


CONTINENTAL TRANSFERT
TECHNIQUE LIMITED,

        Plaintiff,

        v.                                              Civil Action No. 08-2026 (PLF/JMF)

THE FEDERAL GOVERNMENT OF
NIGERIA, ATTORNEY GENERAL OF
THE FEDERATION, and MINISTER OF
THE INTERIOR,

        Defendants.


                                   MEMORANDUM OPINION

        This case was referred to me for discovery. Currently pending and ready for resolution is

Motion by Defendants to Strike Notice of Deposition and for Protective Order [#70]. For the

reasons stated below, consideration of the motion will be deferred until the appeal is resolved.

        Plaintiff in this case is Continental Transfert Technique Limited, a Nigerian corporation

with its principal place of business in Lagos, Nigeria. Amended Complaint [#31] at ¶ 7.

Defendants (the Federal Government of Nigeria, Attorney General of the Federation, and

Minister of the Interior) are a foreign state, or are agencies or instrumentalities of that state. Id. at

¶ 8.

        On May 25, 1999, plaintiff entered into a contract with defendants to manufacture

computer-compatible identification cards known as Combined Expatriate Residence Permit and

Aliens Cards. Id. at ¶ 11. On February 4, 2002 and on May 23, 2003, addendums were added to

the 1999 agreement. Id. at ¶¶ 15, 16.
        On November 20, 2007, plaintiff initiated arbitration, as provided by the terms of the

original agreement, on the grounds that defendants had failed to adequately perform under the

terms of the agreement. Id. at ¶ 17. On August 14, 2008, the arbiters issued their final decision, 1

awarding plaintiff approximately USD$252 million in damages, USD$247,500 in costs, plus

USD$238,007 for the cost of arbitration. Id. at ¶¶ 23-27. Plaintiff brings this suit pursuant to the

Federal Arbitration Act, 9 U.S.C. §§ 201-208, 2 and the Uniform Foreign-Money Judgments

Recognition Act, D.C. Code §§ 15-381 et seq. to enforce that award. Id. at ¶¶ 1-2.

        On July 12, 2010, plaintiff moved for summary judgment and on March 26, 2013, Judge

Friedman 1) granted plaintiff’s motion for summary judgment; 2) confirmed the arbitration

award rendered on August 14, 2008; 3) ruled that the arbitration award was enforceable under

the D.C. Code; 4) granted in part and denied in part plaintiff’s motion to amend the judgment; 5)

entered judgment for plaintiff in the amount of USD$276,111,640.96; and 6) awarded plaintiff

post judgment interest pursuant to 28 U.S.C. § 1961. Amended Order and Judgment [#61] at 1-2.

On April 25, 2013, defendants appealed Judge Friedman’s order to the U.S. Court of Appeals for

the D.C. Circuit. Notice of Appeal [#64].

        In their current motion, defendants move the Court to strike plaintiff’s January 14, 2014

Notice of Deposition and to enter a protective order barring any further discovery in this case

pending a decision by the court of appeals. [#70-1] at 1.

        Rule 62.1 of the Federal Rules of Civil Procedure provides the following: “If a timely

motion is made for relief that the court lacks authority to grant because of an appeal that has been


1
  The final arbitration award was rendered in the United Kingdom by the High Court of Justice, Queen’s Bench
Division, Commercial Court. Id. at ¶¶ 1-2.
2
  Error! Main Document Only.All references to the United States Code or the Code of Federal Regulations are to
the electronic versions that appear in Westlaw or Lexis.


                                                       2
docketed and is pending, the court may: (1) defer considering the motion; (2) deny the motion;

or (3) state either that it would grant the motion if the court of appeals remands for that purpose

or that the motion raises a substantial issue.” Fed. R. Civ. P. 62.1(a). The rule is based on the

following basic premise:

               Even before 1979, it was generally understood that a federal
               district court and a federal court of appeals should not attempt to
               assert jurisdiction over a case simultaneously. The filing of a
               notice of appeal is an event of jurisdictional significance—it
               confers jurisdiction on the court of appeals and divests the district
               court of its control over those aspects of the case involved in the
               appeal.

Griggs v. Provident Consumer Discount Co., 459 U.S. 56, 58 (1982).

       Therefore, and in accordance with Rule 62.1(a)(1), the Court will defer consideration of

the motion until the appeal is resolved.
                                                                                 Digitally signed by John M. Facciola
                                                                                 DN: c=US,
                                                                                 email=john_m._facciola@dcd.uscourt
                                                                                 s.gov, o=United States District Court
                                                                                 for the District of Columbia, cn=John
                                                                                 M. Facciola
                                                                                 Date: 2014.05.21 16:14:07 -04'00'
                                                      ______________________________
                                                      JOHN M. FACCIOLA
                                                      UNITED STATES MAGISTRATE JUDGE




                                                 3